MEMORANDUM OPINION

STARK, U.S. District Judge:
Presently before the Court is the issue of claim construction of various disputed terms of U.S. Pat. No. RE 42,289 (“the '289 patent”). The '289 patent is a reissue of U.S. Patent No. 7,050,102.
I. BACKGROUND
Plaintiff Transeenic, Inc. (“Plaintiff’) filed this patent infringement action against Defendants Google Inc., Microsoft Corp., AOL Inc., and MapQuest, Inc. (collectively, “Defendants”) on July 1, 2011, alleging infringement of the '289 patent. (D.I. 1, 16) The '289 patent is entitled “Spatial Referenced Photographic System With Navigation Arrangement” and relates to a system for capturing image data along with positional information, processing the image data, linking it to the positional information, and displaying the image data together with interactive controls that allow a user to navigate through the image data.
The parties completed their claim construction briefing on October 5, 2012. (D.I. 200, 203, 238, 242) In addition to the briefs, the parties submitted technology tutorials (D.I. 199, 202) and expert reports (D.I. 204, 240). The Court held a Mark-man hearing on November 19, 2012. (D.I. 311) (hereinafter “Tr.”).
II. LEGAL STANDARDS
“It is a bedrock principle of patent law that the claims of a patent define the invention to which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.Cir.2005) (internal quotation marks omitted). Construing the claims -of a patent presents a question of law. See Markman v. Westview Instruments, Inc., 52 F.3d 967, 977-78 (Fed.Cir.1995), aff'd, 517 U.S. 370, 388-90, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996). “[T]here'is ho magic formula or catechism for conducting claim construction.” Phillips, 415 F.3d at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources “in light of the statutes and policies that inform patent law.” Id.
“[T]he words of a claim are generally given their ordinary and customary meaning ... [which is] the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent, application.” Id. at 1312-13 (internal citations and quotation marks omitted). “[T]he ordinary meaning of a claim term is its meaning to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks omitted). The patent specification “is always highly relevant to the claim construction analysis. Usually, it is dis-positive; it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.Cir.1996).
While “the claims themselves provide substantial guidance as to the meaning of particular claim terms,” the context of the surrounding words of the claim also must be considered. Phillips, 415 F.3d at 1314. Furthermore, “[o]ther claims of the patent in question, both asserted and unasserted, can also be valuable sources of enlightenment ... [because claim terms are normally used consistently throughout the patent....” Id. (internal citation omitted).
*410It is likewise true that “[djiffer-ences among claims can also be a useful guide.... For example, the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Id. at 1314-15 (internal citation omitted). This “presumption is especially strong when the limitation in dispute is the only meaningful difference between an independent and dependent claim, and one party is urging that the limitation in the dependent claim should be read into the independent claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed.Cir.2003).
It is also possible that “the specification may reveal a special definition given to a claim term by the patentee that differs from the meaning it would otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at 1316. It bears emphasis that “[e]ven when the specification describes only a single embodiment, the claims of the patent will not be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope using words or expressions of manifest exclusion or restriction.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed.Cir.2004) (internal quotation marks omitted), aff'd, 481 F.3d 1371 (Fed.Cir.2007).
In addition to the specification, a court “should also consider the patent’s prosecution history, if it is in evidence.” Markman, 52 F.3d at 980. The prosecution history, which is “intrinsic evidence,” “consists of the complete record of the proceedings before the PTO [Patent and Trademark Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317. “[T]he prosecution history can often inform the meaning of the claim language by demonstrating how the inventor understood the invention and whether the inventor limited the invention in the course of prosecution, making the claim scope narrower than it would otherwise be.” Id.
A court also may rely on “extrinsic evidence,” which “consists of all evidence external to the patent and prosecution history, including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the meaning of a term to those of skill in the relevant art because such dictionaries “endeavor to collect the accepted meanings of terms used in various fields of science and technology.” Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to ensure that the court’s understanding of the technical aspects of the patent is consistent with that of a person of ordinary skill in the art, or to establish that a particular term in the patent or the prior art has a particular meaning in the pertinent field.” Id. Nonetheless, courts must not lose sight of the fact that “expert reports and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer from bias that is not present in intrinsic evidence.” Id. Overall, while extrinsic evidence “may be useful” to the court, it is “less reliable” than intrinsic evidence, and its consideration “is unlikely to result in a reliable interpretation of patent claim scope unless considered in the context of the intrinsic evidence.” Id. at 1318-19.
Finally, “[t]he construction that stays true to the claim language and most naturally aligns with the patent’s description of the invention will be, in the end, the correct construction.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed.Cir.1998). It follows that “a claim interpretation that would exclude *411the inventor’s device is rarely the correct interpretation.” Osram GmbH v. ITC, 505 F.3d 1351, 1358 (Fed.Cir.2007).
In this case, the parties agree that several disputed phrases are written in means-plus-function format. Under 35 U.S.C. § 112, ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Courts follow a two-step process when construing “means-plus-function” claim terms. Chi. Bd. Options Exch., Inc. v. Int’l Sec. Exch., LLC, 677 F.3d 1361, 1367 (Fed.Cir.2012). First, the court must identify the particular claimed function. Id. Second, the court must look to the specification and identify the corresponding structure for that function. Id. For the second step, “structure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.” B. Braun Medical v. Abbott Lab., 124 F.3d 1419, 1424 (Fed.Cir.1997).
III. CONSTRUCTION OF DISPUTED TERMS1
A. “database” [all claims]
[[Image here]]
Plaintiff proposes to construe the term “database” in accordance with its plain and ordinary meaning. Defendants, by contrast, believe that the term “database” is narrowly defined in the specification, such that the database must: (1) be limited to a file; and (2) store “data records.” (D.I. 200 at 19; Tr. at 38, 47, 64) The Court agrees with Plaintiff.
The specification does not support Defendants’ proposal to limit the “database” to a file. The words of a claim should generally be construed in accordance with their plain and ordinary meaning, unless an exception applies, such as where the specification includes a special definition or the inventor intentionally narrows the meaning of the claim term. See Phillips, 415 F.3d at 1312-16 (internal citations omitted). Defendants have not identified any portion of the specification that provides a special definition or otherwise evinces a clear intent to narrow the scope of the term database.2 The fact that the *412only embodiment of the '289 patent refers to a database as a “file” is not sufficient to limit the claims. See Liebel-Flarsheim, 358 F.3d at 906 (“Even when the specification describes only a single embodiment, the claims of the patent will not be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope using words or expressions of manifest exclusion or restriction.”) (internal quotation marks omitted); MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed.Cir.2007) (“[PJatent coverage is not necessarily limited to inventions that look like the ones in the figures.... To hold otherwise would be to import limitations onto the claim from the specification, which is fraught with ‘danger.’ ”). The Court’s conclusion is also consistent with the prosecution history, given that the Examiner did not limit the term “database” to a “file” when rejecting the original claims over the prior art, and that applicants did not dispute the Examiner’s understanding of the term. (D.I. 242 at 3-4; Tr. at 33)
It is undisputed that Plaintiff did not invent the database concept; many different types of databases were known in the art in 1996. (Tr. at 47) There is also no evidence (or even suggestion) that Plaintiffs invention is dependent on any specific type of database. For this additional reason, the Court will not limit the claim as Defendants propose.
The Court likewise is not persuaded that a database must store “data records.” Defendants contend that the specification consistently defines a database as containing data records, citing several examples. (D.I. 200 at 20-21, Tr. at 47-49) These examples are not definitions and do not contain “expressions of manifest exclusion or restriction.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed.Cir.2009).
Hence, the Court will adopt Plaintiffs proposed construction, but with one modification: the Court will remove the word “rapid” from the construction. Plaintiff did not object to this change during oral argument. (Tr. at 26)
B. “a database” [claims 1, 2, 6, 8, 35, 43, 51, and 77]
[[Image here]]
The parties’ dispute is whether “a database” must be limited to a single database or can, instead, include one or more databases. When used in open-ended claims, the article “a” is typically interpreted to mean “one or more.” See KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed.Cir.2000) (internal citations omitted). Defendants contend that this general rule should not apply in this *413case. According to Defendants, because claim 1 uses the phrase “a database,” while claim 10 uses the phrase “at least one database,” there is a presumption that these two phrases have different meanings. (See D.I. 200 at 22) (citing Modine Mfg. Co. v. ITC, 75 F.3d 1545, 1551 (Fed.Cir.1996)) This presumption, however, does not compel a narrow construction in this case. As the Federal Circuit has explained, “the article ‘a’ receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article.” KCJ Corp., 223 F.3d at 1356. The Court does not discern from the language of claims 1 and 10 a clear intent on the part of the inventors to limit the scope of claim 1. Moreover, Defendants’ proposed construction would — as Defendants concede (Tr. at 73-74) — exclude the inventors’ preferred embodiment, a result that is “rarely, if ever correct.” Vitronics, 90 F.3d at 1583.
C. “image”3 [all claims]
[[Image here]]
There are two issues in dispute: (1) whether an image must be captured by a video camera; and (2) whether an image is limited to single frame of the camera. The Court concludes that neither limitation is required.
With respect to the video camera issue, none of the claims explicitly refers to a “video camera.” Although Defendants correctly note that the sole embodiment of the '289 patent describes using a video camera, they fail to identify any “expressions of manifest exclusion or restriction” or other evidence that demonstrates an intent to limit the scope of the claims. Epistar Corp., 566 F.3d at 1334. The prosecution history also supports the Court’s construction. During prosecution, the Examiner relied on still-camera systems to reject the claims of the '289 patent, and the inventors did not attempt to distinguish the claims on that basis. (D.I. 242 at 8)
Defendants also propose limiting the term “image” to the frame captured by the camera — nothing more and nothing less. (D.I. 238 at 4-5; Tr. at 97-100) According to Defendants, “images that are viewed are precisely those images that are captured, not images created by piecing together the captured images.” (D.I. 238 at 4) Defendants seek to exclude partial frames and multiple frames stitched or superimposed together from the scope of the term “image.” Although the Court agrees that an “image” is captured by a camera, the Court will not narrow this term as Defendants propose. The specification supports the conclusion that combined images are within the scope of the *414invention. (See '289 patent, Col. 2, 11. 6-8) (“Devices are known which combine images by matching features common to each of two or more images, i.e. superimposing.”) Nothing in the specification clearly excludes partial or combined images from the scope of the claims.
Having resolved the parties’ disputes, the Court concludes that no construction of the term “image” is required.
D. “orientation of the image” [claims 1, 2, 6, and 8]
[[Image here]]
There are two issues for the Court: (1) whether orientation refers to one of pitch, roll, or yaw, or instead refers to all three of those parameters; and (2) whether the word “orientation” refers to the orientation of the camera when the image was captured, or orientation of the image itself.
As to the first issue, the Court concludes that “orientation of the image” does not require all three parameters (pitch, roll, and yaw). The Court’s construction is consistent with use of the word “orientation” in the claims. See Phillips, 415 F.3d at 1314 (“claim terms are normally used consistently throughout the patent”). Defendants contend that “common sense” requires limiting the claim to all three orientation parameters, and that not knowing all three parameters would “frustrate the objectives” of the invention. (D.I. 200 at 15-16) But, as even Defendants acknowledge, there are several claims (e.g., claim 10) that require measuring only one parameter: the yaw orientation. (Tr. at 141) Defendants’ proposed construction is inconsistent with the language of claim 10 and would render that claim nonsensical.
Defendants contend that the'289 patent explicitly defines “orientation” as requiring all three parameters. (D.I. 200 at 15) (citing Col. 22, 11. 14-16 (“Activating the Orientation View command causes a child window 10180 to open up, displaying the orientation of the camera (pitch, roll, and yaw) graphically.”) (emphasis added)) The Court does not agree. The quoted statement is made in the context of FIG. 19, which describes a specific embodiment of the movie-mapper program. In the embodiment of FIG. 19, all three parameters (pitch, roll, and yaw) are recorded, and thus all three parameters are displayed. There is no indication in the specification that the inventors intended to limit the scope of their claims to the embodiment described in FIG. 19.
The prosecution history also supports the Court’s construction. For example, the original parent application (08/383,471) to the '289 patent included claims to the “orientation of said camera.” The Examiner rejected those claims over Kojima, which disclosed “orientation” in only one direction — the azimuth. (D.I. 180-3 at TRS000000662-664 and 668) In response, *415the applicants amended the claims to specify that “orientation of said camera” includes “at least yaw and pitch data.” If the phrase “orientation of said camera” already required all three parameters (pitch, roll, and yaw), as Defendants contend, the amendment would be redundant and inconsistent with the specification. Moreover, other claims in the '471 application {e.g., claim 21) expressly required “orientation of said camera” to be defined “about three axes of rotation.” ,
Defendants also contend that the phrase “orientation of the image” refers to the orientation of the camera at the time the image was captured. (D.I. 238 at 8) Defendants’ proposed construction would, thus, replace the word “image” with the word “camera.” The -Court will not rewrite the claims as Defendants propose.4
The Court’s conclusion is supported by the claim language. For instance, claim 1 of the '289 patent refers to both “orientation of the image” and “camera position and orientation.” Since both “orientation of the image” and “camera orientation” are found in the same claim, these terms are presumed to have different meaning. See Acumed LLC v. Stryker Corp., 483 F.3d 800, 807 (2007). Defendants offer no evidence to rebut this presumption.
E. “yaw orientation of the respective image” [claims 10, 22, 23, 35, 43, 51, and 77]
[[Image here]]
The parties’ dispute over the phrase “yaw orientation of the respective image” is substantively identical to their dispute over “orientation of the image.” The Court’s resolution is the same as well.
F. “camera path” [claims 1, 2, 10, 23, 31, 35, and 43]
[[Image here]]
Defendants’ concern with Plaintiffs construction is that it may include portions of a predetermined path where the camera has not traveled. (Tr. at 160-61) To address this concern, the Court will modify Plaintiffs construction to make clear that the claimed “camera path” includes only the path along which the *416camera has traveled, and does not include any portion of a path over which the camera has not yet traveled. At the hearing, the parties agreed that the Court’s clarification would resolve their dispute. (Tr. at 162-63)
G. “multiple images aligned in a panorama” [claim 18]
[[Image here]]
The sole dispute is whether a “panorama” should be construed narrowly to cover only frames that are arranged next to each other, as Defendants contend. The Court concludes that, in the context of the '289 patent, the word “panorama” does not have such a narrow meaning.
Defendants’ proposed construction is largely based on the example of a “panoramic view” shown in FIG. 20 of the '289 patent, in which three frames are arranged next to each other on a display. (D.I. 200 at 17-19) Defendants believe that the claims should be limited to this specific embodiment. There is no evidence, however, that the inventors intended to limit the claims to this embodiment. See Liebel-Flarsheim, 358 F.3d at 906. Rather, the specification explicitly acknowledges that “[d]eviees are known which combine images by matching features common to each of two or more images, i.e. superimposing.” ('289 patent at Col. 2,11. 6-8) The specification further explains that position and orientation information of the camera may be used to “permitU images to be joined or sequenced for viewing....” (Id. at Col. 2,11. 20-26) According to the specification, this is an improvement over the prior art because it can help to avoid distortions that can occur when attempting to join images by matching their edges. (Id.) However, nothing in the specification requires limiting a panorama to only two or more images arranged next to each other.
The prosecution history also supports the Court’s construction. For example, the Kojima patent — cited by the Examiner as disclosing a “panorama” — describes panoramas as being formed from “images [that] are partially overlapped with adjacent ones.” (U.S. Pat. No. 5,262,867 at Col. 1,11. 39-44)
H. “launch pad control” [claims 19,-32, and 43]
*417[[Image here]]
Defendants contend that a launch pad control must automatically execute an associated application program when a frame is selected. Plaintiff responds that a launch pad control only needs to be “selectable” and, thus, may be user activated. The Court agrees with Plaintiff.
The starting point for claim construction is the claim language. See Interactive Gift Express, Inc. v. Compuserve Inc., 256 F.3d 1323, 1331 (Fed.Cir.2001). The claims require a computing device “to receive control signals in response to selection of at least one of the one or more launch pad controls.” (See, e.g., claim 19) (emphasis added) The associated application program is executed “in response to receiving the control signals.” {Id.) Because the plain language of the claims requires “selection” of the launch pad control before the application program is executed, the Court will not limit the claims as Defendants propose. The portion of the specification cited by Defendants does not explicitly require the associated application program to be “automatically execute[d],” and, thus, does not clearly and unambiguously limit the scope of the claims.
I. “associated application program” [claims 19, 32, and 43]
Plaintiff’s Proposed Construction This phrase is not ambiguous and does not require construction. If the court determines that this term requires construction, the court should constme it to mean: “application program associated with launch pad control” Defendants’ Proposed Construction “an independently executable program separate from the spatially referenced photographic system” Court’s Construction Plain and ordinary meaning
*418At the hearing, the parties agreed that the phrase “associated application program” does not require construction. (See Tr. at 166-67)
J. “means for displaying” [claims 1 and 2]
[[Image here]]
[[Image here]]
The parties agree that the “means for displaying” is a means-plus-function term within the meaning of 35 U.S.C. § 112, ¶ 6. The parties also agree that the function of this term is “displaying, along with an image, a view of the camera path and an indication of the camera position and orientation when the image was recorded.” The parties disagree, however, as to the specific structure that corresponds to the identified function. The Court will adopt Plaintiffs proposed construction.
*419The Court’s construction is supported by the specification. The parties agree that the software algorithm for displaying the “plan view” is part of the structure. Plaintiff believes that the software algorithm for the “elevation view” should be included as well. The Court agrees. “[S]tructure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.” B. Braun Medical, 124 F.3d at 1424. Here, the specification states that “Motivating the Elevation command causes an Elevational View: XZ child window 10130 to open up, displaying the camera path of movement as seen from the side, rather than from the top. The display in all other respects is identical to the plan view display just described.” ('289 patent at Col. 21, 11. 52-56) The specification thus clearly links the software algorithm for the elevational view to the function of displaying “a view of the camera path.”
With respect to the function of displaying “an indication of the camera position and orientation,” Defendants propose to limit the corresponding structure to include only the software algorithm necessary to display orientation window 10180 of FIG. 19. Defendants’ proposed construction would exclude other disclosed orientation windows (e.g., Yaw View window 10140) because those windows only display a single orientation parameter (yaw, pitch, or roll), and, as explained above, Defendants would limit the term “orientation” to require all three parameters. (D.I. 200 at 15-16) The Court has already rejected Defendants’ argument with respect to “orientation.” For the same reasons, the Court will reject Defendants’ proposed structure for displaying “an indication of the camera position and orientation.”
Finally, contrary to Defendants’ argument, Plaintiffs construction does not encompass “the entire movie mapper program.” (D.I. 238 at 19) Rather, Plaintiffs construction only covers “the Plan or Elevation functions and any of the Yaw, Pitch, Roll or Orientation functions of the Movie Mapper program,” which are the functions that are necessary to display “a view of the camera path” and “an indication of the camera position and orientation.”
K. Arguments Under 35 U.S.C. § 112
Defendants contend that certain claim terms are indefinite under 35 U.S.C. § 112. In general, these claim terms fall into two categories: (1) claim terms that include the word “substantially;” and (2) claim terms that include the word “generally.” (D.I. 200 at 27-30) The Court is not persuaded with respect to either category. See generally Personalized User Model LLP v. Google, Inc., 2012 WL 295048, at *22 (D.Del. Jan. 25, 2012) (stating Court “does not permit summary judgment arguments, including indefiniteness arguments, during the claim construction phase of the litigation”). A claim term is sufficiently definite to be construed unless it is “insolubly ambiguous.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249-50 (Fed.Cir.2008); see also Pharmastem Therapeutics, Inc. v. Viacell, Inc., 2003 WL 124149, at *1 n.1 (D.Del. Jan. 13, 2003). Defendant has failed to establish “by clear and convincing evidence that a skilled artisan could not discern the boundaries of the claim based on the claim language, the specification, and the prosecution history, as well as her knowledge of the relevant art area.” Halliburton, 514 F.3d at 1249-50.
Having found that the terms “substantially” and “generally,” as used in the '289 patent, are not insolubly ambiguous, the *420Court concludes that no further construction for these claim terms is required.
IV. CONCLUSION
For the foregoing reasons, the Court will construe the disputed claim terms of the '289 patent consistent with this Memorandum Opinion. An appropriate Order follows.

ORDER

At Wilmington this 17th day of September, 2013:
For the reasons set forth in the Memorandum Opinion issued this date, IT IS HEREBY ORDERED that the disputed claim language of U.S. Pat. No. RE 42,289 (“the '289 patent”), shall be construed as follows:
1. “database,” which appears in all of the claims, is construed to mean “a collection of data organized for search and retrieval by a computer.”
2. “a database,” which appears in claims 1, 2, 6, 8, 35, 43, 51, and 77, is construed to mean “one or more databases.”
3. “image,” which appears in all of the claims, does not require construction and will be given its plain and ordinary meaning.
4. “orientation of the image,” which appears in claims 1, 2, 6, and 8, does not require construction and will be given its plain and ordinary meaning.
5. “yaw orientation of the respective image,” which appears in claims 10, 22, 23, 35, 43, 51, and 77, does not require construction and will be given its plain and ordinary meaning.
6. “image presentation and navigation means,” which appears in claims 1 and 2, is construed to have the function of “displaying the images to a user and facilitating the user in navigating among said images by receiving spatial movement commands from the user, as indicated by said spatial movement commands” and the structure of “a computer programmed to implement in conjunction with a computer graphic user interface any of the image navigation functions of the Movie Mapper program 325, disclosed in Figures 19 to 35, Col. 3:14-38 and Col. 19:64 to Col. 74 of the '289 patent; Appendix C in the '471 application, and Figures 25-30 of the '471 application,” as agreed to by the parties.
7. “means for displaying,” which appears in claims 1 and 2, is construed to have the function of “displaying, along with an image, a view of the camera path and an indication of the camera position and orientation when the image was recorded” and the structure of “a computer programmed to implement in conjunction with a computer graphic user interface the Plan or Elevation functions and any of the Yaw, Pitch, Roll or Orientation functions of the Movie Mapper program 325, disclosed in Figures 19 to 35, Col. 3:14-38 and Col. 19:64 to Col. 74 of the '289 patent; Appendix C in the '471 application, and Figures 25-30 of the '471 application.”
8. “image presentation and navigation means,” which appears in claim 6, is construed to have the function of “displaying the images to a user and facilitating the user in navigating among said images by receiving spatial movement commands from the user, as indicated by said spatial movement commands and providing the user with navigation controls for rotating left or right, in response to *421the actuation of which controls said means selects an image captured at a generally left-rotated or right-rotated camera position having a position forward, backward and side-to-side similar to that of an image the user is currently viewing” and the structure of “a computer programmed to implement in conjunction with a computer graphic user interface the Turn Left and Turn Right functions of the Movie Mapper program 325, disclosed in Figures 19 to 35, Col. 3:14-38 and Col. 19:64 to Col. 74 of the '289 patent; Appendix C in the '471 application, and Figures 25-30 of the '471 application,” as agreed to by the parties,
9. “image presentation and navigation means,” which appears in claim 8, is construed to have the function of “displaying the images to a user and facilitating the user in navigating among said images by receiving spatial movement commands from the user, as indicated by said spatial movement commands and providing the user with navigation controls for moving forward and simultaneously rotating to the left or to the right, in response to the actuation of which controls said means selects an image captured at a generally forward camera position having an angular orientation rotated to the left or to the right of that of an image the user is currently viewing” and the structure of “a computer programmed to implement in conjunction with a computer graphic user interface the Jump and Turn Left and Jump and Turn Right functions of the Movie Mapper program 325, disclosed in Figures 19 to 35, Col. 3:14-38 and Col. 19:64 to Col. 74 of the '289 patent; Appendix C in the '471 application, and Figures 25-30 of the '471 application,” as agreed to by the parties.
10. “camera path,” which appears in claims 1, 2, 10, 23, 31, 35, and 43, is construed to mean “the path along which the camera has traveled.”
11. “multiple images aligned in a panorama,” which appears in claim 18, does not require construction and will be given its plain and ordinary meaning.
12. “launch pad control,” which appears in claims 19, 32, and 43, is construed to mean “selectable control overlaid on an image for executing an associated application program.”
13. “associated application program,” which appears in claims 19, 32, and 43, does not require construction and will be given its plain and ordinary meaning, as agreed to by the parties.
14. “said means selects an image captured at a generally left-rotated or right rotated camera position having a position forward, backward, and side to side similar to that of an image the user is currently viewing,” which appears in claim 6, is not indefinite, does not require construction, and will be given its plain and ordinary meaning.
15. “substantially simultaneously,” which appears in claims 10, 22, 51, and 77, is not indefinite, does not require construction, and will be given its plain and ordinary meaning.
16. “the images captured at one or more positions generally shifted from that of a prior displayed image portion,” which appears in claim 13, is not indefinite, does not *422require construction, and will be given its plain and ordinary meaning.
17. “images captured at a same position as a prior displayed image and depicting a closer or further away field of view than that of the prior displayed image,” which appears in claim 17, does not require additional construction as agreed to by the parties.
18. “a selected image captured at a generally backward camera position having an orientation similar to that of the displayed image,” which appears in claim 35, is not indefinite, does not require construction, and will be given its plain and ordinary meaning.

. The parties have also agreed on the meaning of certain claim terms. The Court will adopt the parties’ proposed constructions for these terms.


. Defendants also contend that Plaintiff’s construction is incorrect because it is impermissi-bly broad, such that it would, for example, encompass the internet. (D.I. 200 at 21, Tr. at 49) The Court does not agree because: (1) on the record presently before the Court, it is unclear whether the internet is “a collection of data organized for search and retrieval;” and (2) other claim limitations make clear *412that the claims do not encompass all of the internet.


. The parties agree that the Court’s construction of the term “image” will also resolve their dispute with respect to the phrase "the images captured at a same position as a prior displayed image and depicting a closer or further away field of view than that of the prior displayed image.” (See Tr. at 7) Having resolved the parties’ dispute with respect to "image,” the Court will not separately construe the "images captured” phrase.


. Plaintiff does not dispute that there is a relationship between the "orientation of the image” and the orientation of the camera. (Tr. at 118)